—Motion by the respondent for reargument of an appeal from an order of the Supreme Court, Nassau County, dated November 9, 1998, which was decided by decision and order of this Court dated January 18, 2000.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, upon reargument, the decision and order of *613this Court dated January 18, 2000 (Matter of Zurich Personal Ins. v Sackett, 268 AD2d 484), is recalled and vacated, and the following decision and order is substituted therefor:
In a proceeding to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Lally, J.), dated November 9, 1998, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the petitioner was required to provide a timely notice of disclaimer of coverage pursuant to Insurance Law § 3420 (d). Its failure to do so precludes it from denying coverage (see, Matter of Worcester Ins. Co. v Bettenhauser, 95 NY2d 185; Handelsman v Sea Ins. Co., 85 NY2d 96; see also, Matter of Allstate Ins. Co. v Sullivan, 230 AD2d 732; Bernstein v Allstate Ins. Co., 199 AD2d 358). Bracken, P. J., Santucci, Altman, Friedmann and H. Miller, JJ., concur.